Citation Nr: 1819571	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-20 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to October 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision from the RO in St. Louis, Missouri.

This appeal was previously before the Board in September 2016.  At that time the Board remanded this claim for further development.  The matter has returned to the Board for a decision.


FINDING OF FACT

The evidence of record is in equipoise as to the Veteran's right ear hearing loss being related to in-service noise exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran contends that he is entitled to service connection for his right ear hearing loss.  In March 2018 the Veteran's representative submitted an informal hearing brief.  The representative asserted that the October 2017 VA examiner's reliance upon a study from the Institute of Medicine in 2006 is an error.  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). 

Sensorineural hearing loss (an organic disease of the nervous system) is a chronic disease listed under 38 U.S.C. § 1101 and 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, service treatment records (STRs) show that at separation from service in October 1967 the Veteran completed a Report of Medical History in which he noted that he did not have a history of hearing loss.  The Report of Medical Examination in October 1967 shows that the Veteran has "unilateral hearing loss" related to his left ear.  The October 1967 audiometric chart notes that at 4000Hz, the Veteran's hearing was 50 decibels for the left ear.  His right ear hearing at separation from service was normal.

An April 2011 VA examination showed that the Veteran had high frequency loss in his left ear.  The examiner opined that "in my opinion it is not as likely as not that his current hearing loss is related to his military service but more likely to post-military on-the-job and recreational noise exposure."

An October 2016 VA examiner reported that the Veteran had sensorineural hearing loss in his right ear the examiner reviewed the evidence in the STRs, the claims file, recounted the Veteran's history and recited his complaints.  The examiner opined that the Veteran's right ear hearing loss was not related to his military service.  The examiners rational was that hearing loss was not  reported that "upon enlistment and separation hearing was within normal limits in the right ear."  The examiner reported that the decrease in hearing on the right side had a delayed onset per documentation.   The examiner supported his rationale by citing to a report from the Institute of Medicine on Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006).  The examiner noted that the report stated that there "was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure."   The examiner further quoted the report stating that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  

In an informal hearing brief the Veteran's representative asserted that the October 2016 VA examiner erred in only relying on one scholarly article.  The Veteran's representative cites to an article titled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," from the Journal of Neuroscience, S. Kujawa and M.C. Lieberman, November 11, 2009.  The article purports that even with apparent recovery of normal hearing after acoustic trauma there can be widespread and ongoing damage to the cochlear hairs and their nerves which manifest only over time.

After a review of all of the evidence of record, the Board finds that the evidence is in relative equipoise.  The October 2017 VA examiner's rationale is supported by the article from Institute of Medicine.  The Veteran's representative presented an article showing that acoustic trauma can cause a delayed effect of hearing loss.  As these articles place the evidence in equipoise, the Board gives the Veteran the benefit of the doubt and finds in favor of the Veteran for right ear hearing loss.  

The Board concedes that the Veteran was exposed to acoustic trauma during service.  His DD-214 shows that he was trained to use an M14, M16 and M60 in the infantry.  Also, the Veteran's audiometric score at his October 1967 separation examination shows hearing loss for the left ear which is objective evidence of acoustic trauma.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  That doctrine is applicable here, as there is an approximate balance of positive and negative evidence.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


